


117 S2414 IS: Restore Environmental Vitality and Improve Volatile Economy by the Civilian Conservation Corps Act
U.S. Senate
2021-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II
117th CONGRESS1st Session
S. 2414
IN THE SENATE OF THE UNITED STATES

July 21, 2021
Mr. Casey introduced the following bill; which was read twice and referred to the Committee on Finance

A BILL
To amend the National and Community Service Act of 1990 to establish a national service program that provides conservation opportunities on public and private lands, and for other purposes.


1.Short titleThis Act may be cited as the Restore Environmental Vitality and Improve Volatile Economy by the Civilian Conservation Corps Act or the REVIVE the CCC Act. 2.Civilian Conservation Corps (a)In generalSubtitle E of title I of the National and Community Service Act of 1990 (42 U.S.C. 12611 et seq.) is amended—
(1)by striking the heading for subtitle E and inserting the following:  ENational Corps 1National Civilian Community Corps;and (2)by adding at the end the following:

2Civilian Conservation Corps
166.Civilian Conservation program
(a)PurposesThe purposes of this chapter are— (1)to help relieve the widespread distress and unemployment in the United States;
(2)to train and support career advancement, leading to long-term employment opportunities; (3)to provide for the restoration of depleted natural resources in the United States;
(4)to conserve and improve community natural resources; (5)to reduce greenhouse gas emissions and sequester carbon; and
(6)to enhance climate change adaptation and resilience.  (b)DefinitionsIn this chapter:
(1)CorporationThe term Corporation means the Corporation (as defined in section 101), or a partner described in subsection (d), to the extent provided in the memorandum referred to in subsection (d). (2)CorpsThe term Corps means the Civilian Conservation Corps established under subsection (c). 
(3)Eligible host entityThe term eligible host entity means an organization, entity, or individual that— (A)administers the program at the local level; and 
(B)supervises Corps members in partnership and coordination with the Corporation, including the relevant partnering Federal agency specified in the memorandum for the issue area addressed by the program at the local level. (4)Institution of higher educationThe term institution of higher education has the same meaning given such term in sections 101(a) and 102(a)(1) of the Higher Education Act of 1965 (20 U.S.C. 1001(a), 1002(a)(1)).
(5)Partnering Federal agencyThe term partnering Federal agency means a Federal agency described in subsection (d)(1).  (6)ProgramThe term program means the Civilian Conservation program established under subsection (c). 
(7)State coordinating agencyThe term State coordinating agency means an agency in a State— (A)that is selected by the State to coordinate, subject to the memorandum described in subsection (d), the implementation of activities under this chapter at eligible worksites in the State, including providing services through State agencies and coordinating access to training (including technical instruction) and educational resources for Corps members;
(B)may be a State department of environmental protection, natural resources, or agriculture, or other department or commission (as determined by the Corporation); and (C)that coordinates and partners with Tribal agencies (such as Tribal departments of environmental protection, natural resources, or agriculture) regarding the implementation of activities under this chapter at eligible worksites associated with a Tribe (including for the provision of services through Tribal agencies), if the Corporation determines such coordination and partnership is relevant for the State.
(c)Establishment of civilian conservation corps and program
(1)In general
(A)CorpsThe Corporation (as defined in section 101) may establish a Civilian Conservation Corps.  (B)ProgramThe Corporation (as defined in subsection (b)) may establish and administer a Civilian Conservation program, to place unemployed and underemployed citizens of the United States in service positions related to conservation, including conservation of private and public lands. 
(2)Conservation service positionsThe program shall provide conservation service positions, and training (including technical instruction) and education related to such service positions, in order to support— (A)the protection, enhancement, and restoration of natural resources;
(B)climate change mitigation and adaptation; (C)investment in future generations of farmers, foresters, ranchers, conservationists, and other stewards of the Nation's shared natural resources;
(D)the establishment, improvement, and rehabilitation of public outdoor recreation amenities and infrastructure; or (E)the reduction of environmental health disparities in communities of color, low-income communities, and Tribal and indigenous communities, that are experiencing disproportionate exposure to environmental harms and risks. 
(d)AdministrationThe program shall be administered, as specified in a memorandum of understanding, by the Corporation (as defined in section 101), in partnership with— (1)applicable Federal agencies with the relevant issue area expertise and standards, such as the Department of Agriculture and the Department of the Interior; and
(2)applicable State or Tribal agencies with the relevant issue area expertise and standards, such as the State or Tribal agencies with jurisdiction over agriculture, natural resources, or environmental protection.  (e)Grants to eligible host entities (1)In generalIn carrying out the program, the Corporation shall make grants to entities that own, operate, manage, or support work on eligible worksites, to serve as eligible host entities, and to administer the program at the local level.
(2)Waiver of cost sharing requirement
(A)In generalIn the event of a covered project carried out by an eligible host entity to which the cost sharing requirement under section 212(a)(1) of the Public Land Corps Act of 1993 (16 U.S.C. 1729(a)(1)) would otherwise apply, notwithstanding that requirement, a grant under this subsection, combined with funds received under an Act described in subparagraph (B), may be used to fund costs of the project greater than 75 percent of the cost of such project. (B)Covered projectIn this paragraph, the term covered project means a project carried out pursuant to—
(i)title I of the Act entitled An Act to establish a pilot program in the Departments of the Interior and Agriculture designated as the Youth Conservation Corps, and for other purposes, approved August 13, 1970 (commonly known as the Youth Conservation Corps Act of 1970; 16 U.S.C. 1701 et seq.); or  (ii)the Public Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.). 
(f)Eligible host entities and worksites
(1)In generalTo be eligible to receive a grant under subsection (e) and become an eligible host entity, an entity shall own, operate, manage, or support work on an eligible worksite for a Corps project. (2)EntitiesEntities eligible to receive such a grant and become an eligible host entity may include—
(A)the board in charge of a local conservation district; (B)a State or local office of the Cooperative Extension System or an equivalent Tribal office;
(C)an individual farmer; (D)a nonprofit organization, farmer membership organization, or other agriculture group, with conservation expertise, that can place a Corps member on an individual farm; 
(E)a State or Tribal agency with jurisdiction over agriculture or natural resources; (F)the trustee of a land trust;
(G)a forest or environmental consultant; (H)the sponsor of an apprenticeship program that has been registered by the Department of Labor, a State office of apprenticeship, or an equivalent Tribal office;
(I)an entity that hosts a Corps member under a service program, including— (i)a program authorized under—
(I)this Act, including the Healthy Futures Corps described in section 122;  (II)title I of the Act entitled An Act to establish a pilot program in the Departments of the Interior and Agriculture designated as the Youth Conservation Corps, and for other purposes, approved August 13, 1970 (commonly known as the Youth Conservation Corps Act of 1970; 16 U.S.C. 1701 et seq.); or 
(III)the Public Lands Corps Act of 1993 (16 U.S.C. 1721 et seq.);  (ii)a program of the Indian Youth Service Corps authorized under section 210 of the Public Lands Corps Act of 1993 (16 U.S.C. 1727b); and
(iii)a program of the Urban Youth Corps authorized under section 106 of the National and Community Service Trust Act of 1993 (42 U.S.C. 12656);  (J)a local agriculture, conservation, watershed, or wildlife nonprofit organization;
(K)a State or Tribal park or forest foundation; and (L)another appropriate entity, as determined by the Corporation.
(3)Worksites
(A)Public or certain private land
(i)In generalAn eligible worksite shall be located on public land or on private land determined to be eligible under clause (ii). (ii)Eligibility on private landsIn the case of a proposed worksite located on private land, the Corporation, in consultation with the partnering Federal agencies described in subsection (d)(1), shall determine whether the site is an eligible worksite for purposes of this paragraph by determining the adequacy of the public conservation benefit of the related Corps project. In determining the adequacy of that benefit, the Corporation may consider, among other factors, the project’s ability to address core State, Tribal, or local conservation objectives such as addressing land conservation priorities, promoting climate resiliency, fulfilling watershed plans, establishing stream buffers, restoring critical wildlife habitat, or promoting agricultural best management practices.
(iii)Worksite predominantly located on private landA proposed worksite that is predominantly located on private land will be treated as a proposed worksite located on private land for purposes of clause (ii). (B)Eligibility of proposed worksite in environmental justice areaIn the case of a proposed worksite located in an environmental justice area identified under subsection (j), the Corporation shall determine whether the site is an eligible worksite under this subsection by determining—
(i)the benefits of the related Corps project for the health of the community living in the environmental justice area, and whether those benefits are equitably distributed within such community, including the ability of the project to— (I)effect reductions in hazardous air pollutants;
(II)improve water quality, access, and affordability; (III)increase access to green space and outdoor recreation; or
(IV)expand access to and affordability of healthy food; and (ii)whether the proposed host entity can demonstrate there was a meaningful public involvement process in the development of the proposed Corps project.
(g)Applications
(1)In generalIn order for an entity described in subsection (f) to be eligible to receive a grant under subsection (e) for a Corps project, an entity shall submit an application to the Corporation at such time, in such manner, and containing such information as the Corporation may require, including— (A)information describing the Corps project to be carried out at the entity's eligible worksite;
(B)
(i)information describing any contracts or agreements, with the State in which the entity is located or Indian tribe with which the entity is associated, that will be necessary to enter into under paragraph (3), in conjunction with the project; and (ii)an assurance that the entity will carry out the project in cooperation with agencies who receive such a contract or agreement;
(C)whether such entity is seeking a waiver under subsection (e)(2)(B) of the cost sharing requirement under section 212 of the Public Land Corps Act of 1993 (16 U.S.C. 1729); (D)certification by the relevant State coordinating agency that the State coordinating agency—
(i)will provide services through agencies, and other functions described in paragraph (3)(A), in accordance with a contract or agreement entered into under paragraph (3); and (ii)will facilitate coordination between eligible host entities in the State for purpose of prioritizing participants as described in subsection (h)(4); 
(E)certification by the relevant State Commission that the State Commission has established an Environmental Equity Resource Center under subsection (j); and  (F)as relevant, certification by the State or Tribal agency to provide the access and resources, described in paragraph (3)(B). 
(2)Geographic distribution of grantsThe Corporation shall distribute grants in a geographically balanced manner across the country and regions of the country. (3)Contracts and arrangements with States or Indian tribes (A)In generalOn the approval of an application for an eligible host entity, the eligible host entity shall enter into such contracts or agreements with the State coordinating agency as may be necessary to carry out this section, including to arrange for the provision of services through State or Tribal agencies (which may be through providing access and resources under subparagraph (B)).
(B)Farmer eligible host entityOn the approval of an application for an eligible host entity that is an individual farmer in a State or associated with an Indian tribe, the Corporation shall notify the State or Tribal agency with jurisdiction over agriculture, which shall provide access to and resources for training and apprenticeships, including from organizations and farmer groups in the State or associated with the Indian tribe, to support and provide coordination between such farmer host entities in the State or associated with an Indian tribe. (h)Eligible Corps members (1)Eligibility (A)In generalTo be eligible to participate in and hold a service position in the Corps, an individual shall be an unemployed or underemployed individual.
(B)Eligibility for subprogramsWithin the program, there shall be specific subprograms for— (i)recent graduates, as described in paragraph (2); and
(ii)returning citizens, as described in paragraph (3).  (2)Recent graduates (A)In generalThe program shall have subprograms targeted to support, through service positions and training (including technical instruction) and education related to the service positions in the program—
(i)individuals who have— (I)graduated from an institution of higher education within the 4 months prior to beginning a term of service in the program; and 
(II)have been unemployed or underemployed during that time; and (ii)individuals who have—
(I)graduated high school within the 4 months prior to beginning a term of service in the program; and  (II)have been unemployed or underemployed during that time.
(3)Returning citizens (including justice-involved youth)
(A)Returning citizenThe term returning citizen means a citizen who, within the 2 years prior to beginning a term of service in the program, returned from incarceration in a correctional institution or was subject to the juvenile or adult justice system.  (B)SubprogramThe program shall include an earn-while-you-learn career pathway subprogram for returning citizens (including justice-involved youth) to provide an accessible pathway into long-term careers in the conservation workforce. 
(C)Workforce preparationThe eligible host entity shall ensure that the subprogram described in subparagraph (B) includes— (i)on-the-job-training and mentoring from expert practitioners in conservation;
(ii)continuing education courses; and (iii)credit towards a postsecondary degree or certificate granted by an institution of higher education.
(4)Underserved participantsEach eligible host entity that receives a grant under subsection (e) shall, through coordination with other eligible host entities in the State of such eligible host entity facilitated by the State coordinating agency— (A)prioritize participants from underserved communities, including participants—
(i)from communities of racial and ethnic minorities; (ii)from low-income communities; 
(iii)from Tribal and indigenous communities; and (iv)who are individuals with disabilities; and
(B)prioritize participants residing in an environmental justice area (identified under subsection (j)) near a proposed worksite. (5)Service positions (A)Project objectives and service positions (i)Locally established objectives and service positionsEach eligible host entity that receives a grant under this section shall establish project objectives, position-specific criteria, and service position descriptions for a Corps project, in order to ensure that the project is locally led and addresses specific local needs.
(ii)Templates and materialsThe Corporation shall provide project templates and materials to support the establishment of the objectives, criteria, and descriptions. (B)Service position application process (i)MaterialsThe eligible host entity shall make the project objectives, position-specific criteria, and service position descriptions available to individuals seeking to apply for service positions in the Corps project at the entity's worksite. 
(ii)ApplicationTo be eligible to obtain a service position at the worksite, an individual shall submit an application to the eligible host entity and obtain approval of the application. An individual with an approved application shall be considered to be a Corps member for purposes of this section. (C)Apprenticeships as service positionsService positions under this section may include—
(i)an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.); and (ii)a preapprenticeship designed to lead to an apprenticeship described in clause (i).
(i)Use of funds
(1)In generalAn eligible host entity that receives a grant under subsection (e) shall use the grant funds to provide, for each Corps member at the worksite— (A)a service position in which the Corps member will carry out a service activity described in paragraph (2), an allowance under paragraph (4) for such service, and (on approval of an application) an apprenticeship award under paragraph (5) at the successful completion of that service; and
(B)training (including technical instruction) and education related to the service position and described in paragraph (3)(A), an allowance under paragraph (4) for such training, technical instruction, and education, and connections and educational opportunities described in paragraph (3)(B).  (2)Service activities (A)In generalThe service activities referred to in paragraph (1)(A) shall include—
(i)for service positions with respect to preserving or restoring public land (whether Federal, State, Tribal, or local)—  (I)restoration of forest ecosystems, and reforestation or tree planting;
(II)hazardous fuel treatments for the purpose of mitigating the risk of, or suppressing, wildfires in the western United States; (III)management of terrestrial and aquatic invasive species;
(IV)watershed restoration and wetlands management; (V)coastal and inland ecosystem restoration;
(VI)prescribed burning; (VII)park and infrastructure maintenance;
(VIII)facility expansion; (IX)recreation and trail work;
(X)public outreach and education; (XI)pollinator habitat establishment and management;
(XII)accessibility improvement; (XIII)flood hazard mitigation;
(XIV)road reconstruction and maintenance; (XV)maintenance or restoration of the native habitats of species listed as endangered species under the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.) and other habitat restoration; and
(XVI)provision of wildlife crossing programs; (ii)for service positions with respect to agriculture—
(I)riparian buffer establishment and maintenance; (II)grazing management;
(III)pollinator habitat establishment and management; (IV)integrated pest management;
(V)prescribed burning; (VI)prairie strip establishment;
(VII)grassland restoration; (VIII)soil health management;
(IX)silvopasture; (X)on-farm infrastructure development, construction, or repair, that results in environmental benefits; and
(XI)other agricultural practices with significant environmental benefits;  (iii)for service positions with respect to restoration and remediation of natural resources—
(I)abandoned mine land reclamation; (II)land and water quality restoration; 
(III)tree planting and carrying out other low-tech treatments; and (IV)plugging orphan oil and gas wells;
(iv)for service positions with respect to urban and rural community resilience and sustainability— (I)community greening;
(II)promoting urban agriculture; (III)promoting community gardens;
(IV)local food economy development; (V)heat island mitigation;
(VI)establishing and maintaining pedestrian pathways; (VII)establishing and maintaining greenways and trails;
(VIII)hazard mitigation; (IX)water resources development;
(X)establishing and maintaining community solar projects; and (XI)promoting energy efficiency through retrofitting; and
(v)for service positions with respect to administration and monitoring— (I)administrative activities to support the work at local conservation districts;
(II)project coordination and management; (III)water quality monitoring;
(IV)support of State or Tribal agencies;  (V)support of land trusts and conservancies; 
(VI)support of local park and recreation offices; (VII)support of community and environmental justice organizations; and
(VIII)volunteer coordination. (B)Funding for agricultural conservation practices (i)In generalAn eligible host entity that receives a grant under subsection (e) may use the funds to support the implementation of an agricultural conservation practice for which funding is provided through a program of the Department of Agriculture and that is carried out at the applicable worksite if the sum of the amount of funding received through that program and the amount of the grant under subsection (e) is not greater than the total cost of materials, labor, and income forgone from conservation practice adoption associated with the implementation of that practice.
(ii)PriorityIn providing grants under subsection (e) for projects that support the implementation of agricultural conservation practices described in clause (i), the Corporation shall give priority to projects carried out on farming operations managed by beginning farmers or ranchers or socially disadvantaged farmers or ranchers.  (iii)Specialized crewsA State, local, or Tribal agency may host a specialized conservation crew to support the implementation of agricultural conservation practices described in clause (i), including fencing, tree planting buffer installation, or other practices approved by the Natural Resources Conservation Service of the Department of Agriculture across multiple farming operations in a region.
(C)Nutrient reduction and agricultural conservation practicesService activities described in subparagraph (A) relating to agriculture or forestry that are carried out using funds from a grant under subsection (e) may be used to support Federal, State, Tribal, and local efforts to achieve nutrient reduction in impaired waterways. (3)Training and education (A)In generalThe eligible host entity shall arrange for the provision of training (including technical instruction and development of skills such as time management, conflict resolution, goal development, and resume writing) and education opportunities, including workforce investment activities as defined in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102), that are related to the service position, for each participant at the worksite and specific to the specific training needs of each participant. If the entity provides on-site training (including technical instruction or skills development) or education, the entity shall provide training (including technical instruction or skills development) or education, respectively, that utilizes the skills and expertise of experienced conservationists and professionals, including training (including technical instruction or skills development) or education by— 
(i)established farmers;  (ii) (I)institutions of higher education;
(II)the State system of higher education; (III)land-grant colleges and universities (as defined in section 1404 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3103));
(IV)community colleges; (V)Historically Black Colleges and Universities (as defined by the term part B institution under section 322 of the Higher Education Act of 1965 (20 U.S.C. 1061));
(VI)Hispanic-serving institutions (as defined in section 502(a) of the Higher Education Act of 1965 (20 U.S.C. 1101a(a))); (VII)Tribal Colleges or Universities (as defined in section 316(b) of such Act (20 U.S.C. 1059c(b)));
(VIII)Asian American and Native American Pacific Islander-serving institutions (as defined in section 320(b) of such Act (20 U.S.C. 1059g(b)); and (IX)area career and technical education schools, as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302);
(iii)offices of the Cooperative Extension System; (iv)State and Tribal agencies with jurisdiction over agriculture or natural resources; or
(v)nonprofit organizations with conservation expertise and training capacity. (B)Post-participation opportunitiesThe eligible host entity shall ensure that each participant at the worksite receiving training (including technical instruction) and education is—
(i)connected to labor organizations, nonprofit organizations, State and Tribal agencies, and small businesses, for future job opportunities following the term of service of the participant; and  (ii)provided with further educational opportunities throughout the term of service of the participant, and after the term of service of the participant has concluded. 
(C)Corps member employment standardA participant shall be considered to be a participant (as defined in section 101 of the National and Community Service Act of 1990 (42 U.S.C. 12511)) of the eligible host entity for which the participant serves.  (4)Corps member allowance and benefits (A)AllowanceThe eligible host entity shall provide to a participant, as an allowance, $15 for each hour of service in a service position and $15 for each hour of training (including technical instruction) and education under paragraph (3)(A).
(B)Health insurance
(i)In generalThe eligible host entity shall provide or make available a basic health care policy for each full-time participant in a service position, if the participant is not otherwise covered by a health care policy. The Corporation shall establish minimum standards that all plans must meet in order to qualify for payment under this section, any circumstances in which an alternative health care policy may be substituted for the basic health care policy, and mechanisms to prohibit participants from dropping existing coverage.  (ii)OptionThe eligible host entity may elect to provide from its own funds or make available a health care policy for participants that does not meet all of the standards established by the Corporation if the fair market value of such policy is equal to or greater than the fair market value of a plan that meets the minimum standards established by the Corporation, and is consistent with other applicable laws.
(C)Other benefitsAn eligible host entity may provide to a participant funds to be used for transportation, child care, mental health services, and other support for such participants.  (5)Apprenticeship award (A)DefinitionIn this paragraph, the term apprenticeship means—
(i)an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.); and (ii)a preapprenticeship designed to lead to an apprenticeship described in clause (i).
(B)NotificationNot later than 30 days after a participant completes a term of service in a service position under this subsection, the corresponding eligible host entity shall inform the Corporation. On determining that a participant has completed that term of service, the Corporation shall notify the participant of the determination, and the opportunity to apply for an apprenticeship award under this paragraph.  (C)ApplicationNot later than 12 months after receiving that notification, a participant that seeks an apprenticeship award under this paragraph shall submit an application to the Corporation at such time, in such manner, and containing such information as the Corporation may require, including—
(i)information demonstrating the goods or services to be acquired for the apprenticeship, and their cost; and (ii)information establishing that the goods or services are described in section 472 of the Higher Education Act of 1965 (20 U.S.C. 1087ll).
(D)AwardOn approving an application under subparagraph (C), the Corporation shall make an award, in an apprenticeship amount supported by the application but not more than $5,000, for the participant. The Corporation shall make the award to the participant. (6)Conservation technical assistanceOf the funds appropriated under subsection (l), the Corporation shall set aside 1 percent which shall be used for conservation technical assistance (as defined in section 10 of the Soil Conservation and Domestic Allotment Act (16 U.S.C. 590j)) to support the implementation of a Corps project on private land, and when relevant, adjacent public land related to the project.
(7)AdministrationNot more than 10 percent of a grant awarded under this section may be used for costs of administration, including hiring and paying staff, purchasing and leasing vehicles, acquiring equipment, and carrying out other related activities to support the work of participants. (j)Environmental justice (1)Environmental Equity Resource CenterA State Commission that wishes to allow eligible host entities in the State, or associated with a related Indian tribe, to receive grants under subsection (c) shall establish an Environmental Equity Resource Center for purposes of—
(A)screening for and identifying for purposes of this section environmental justice areas as described in paragraph (3); (B)establishing a board as described in paragraph (2); and
(C)providing technical assistance for eligible host entities with worksites in environmental justice areas (as identified under this subsection), including by conducting outreach, providing coordination, building capacity, and supporting implementation of projects at such worksites.  (2)Community advisory board (A)In generalAn Environmental Equity Resource Center established under paragraph (1) shall establish a community advisory board for an area in which a Corps project is occurring composed of representatives of—
(i)relevant local public health organizations;  (ii)relevant local workforce development boards (defined individually as a local board in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102)) within the State of the Environmental Equity Resource Center and the State workforce development board (defined individually as a State board in such section) of such State;
(iii)relevant environmental and environmental justice organizations;  (iv)relevant labor organizations; 
(v)relevant Indian tribes; (vi)community members in an area in which a Corps project is occurring; and
(vii)other organizations or individuals as determined relevant by the Environmental Equity Resource Center. (B)DutiesThe community advisory board established under this paragraph shall—
(i)ensure community engagement, transparency, and accountability in carrying out each stage of a project receiving funds under this section; and (ii)track, evaluate, and report progress on clear and meaningful indicators related to the benefits of the project as described in subsection (f)(3)(B)(i) and other relevant factors.
(3)Identification of environmental justice areas
(A)In generalFor purposes of this section, the Environmental Equity Resource Center established by the State Commission under paragraph (1) shall, in accordance with subparagraph (B) or (C), identify environmental justice areas. (B)Identification in States with environmental justice standardsFor States with environmental justice standards under State law, the Environmental Equity Resource Center in such State shall identify environmental justice areas based on the State standards and the totality of the factors listed in subparagraph (C) (with the factor in each clause weighing in favor of the area being an environmental justice area).
(C)Identification in States without environmental justice standardsFor States without environmental justice standards under State law, the Environmental Equity Resource Center in such State shall identify environmental justice areas based on the totality of the following factors (with the factor in each clause weighing in favor of the area being an environmental justice area):  (i)An area in the State that has a predominately minority, low-income, or Tribal or indigenous population. 
(ii)An area in the State that has a disproportionate exposure to an environmental hazard or the cumulative effect of environmental hazards, including hazards in the EJSCREEN environmental indicators (or any corresponding similar indicators) developed by the Environmental Protection Agency. (iii)An area in the State that has disproportionate vulnerability to an environmental hazard or the cumulative effect of environmental hazards, including an area that meets EJSCREEN demographic indicators (or any corresponding similar indicators) developed by the Environmental Protection Agency.
(iv)An area in the State with high rates of asthma prevalence and incidence. (v)An area in the State within which drinking water has been contaminated with lead or perfluoroalkyl or polyfluoroalkyl substances.
(vi)An area in the State with an additional demographic or environmental factor that the Environmental Equity Resource Center determines to be appropriate in identifying an area as an environmental justice area for the purpose of Corps projects.  (D)Interference with State environmental justice areasNothing in this section shall be construed as limiting a State from identifying, using factors under this paragraph or otherwise, an area as an environmental justice area for purposes other than under this section. 
(k)Use of steel, iron, and manufactured goods produced in the United States
(1)In generalSubject to paragraph (2), grant funds awarded under this section to an eligible host entity may be obligated for a project if the steel, iron, and manufactured goods used for such project are produced only in the United States. (2)Exceptions (A)In generalSubject to subparagraph (B), paragraph (1) shall not apply in any case, or category of cases, in which the eligible host entity overseeing a project finds that—
(i)applying paragraph (1) would be inconsistent with the public interest; (ii)the steel, iron, or manufactured goods needed for such project are not produced in the United States in sufficient and reasonably available quantities or in a satisfactory quality; or
(iii)use of steel, iron, or manufactured goods produced in the United States will increase the cost of the overall project by more than 25 percent. (B)Waiver requestIf the Corporation or a partnering Federal agency receives a request by an eligible host entity for a waiver under this section for an exception listed in subparagraph (A), the head of the Corporation or partnering Federal agency (referred to in this subparagraph as the agency head) shall make available to the public a copy of the request and information available to the head of such Federal agency concerning the request, and shall allow for public input on the request for at least 15 days prior to making a finding based on the request. The agency head shall make the request and accompanying information available by electronic means, including on the official public internet site of the Federal agency involved.
(3)International agreementsThe requirements under this subsection shall be applied in a manner consistent with the obligations of the United States under international agreements.  (4)ApplicabilityNothing in this subsection shall supersede or preempt any existing (as of the date of enactment of this section) requirement to buy or use goods produced only in the United States, to the extent such requirement is more strict than this subsection. 
(l)Authorization of appropriations
(1)In generalThere are authorized to be appropriated such sums as may be necessary to carry out this section for each of fiscal years 2022 through 2025. (2)Duration of availabilityAmounts appropriated pursuant to paragraph (1) shall remain available until expended.
167.Corporation advisory council
(a)EstablishmentThere is established in the Corporation (as defined in section 101) the Corporation Advisory Council (referred to in this section as the Council). (b)Membership (1)AppointmentThe Chief Executive Officer shall appoint members of the Council from the groups described in paragraph (2). 
(2)CompositionThe Council shall be composed of representatives from— (A)eligible host entities (as defined in section 166); and
(B)labor organizations. (c)Period of appointment; vacanciesMembers shall be appointed for the life of the Council. Any vacancy in the Council shall not affect the powers of the Council, but shall be filled in the same manner as the original appointment was made.
(d)Duties
(1)StudyThe Council shall study— (A)the operation of the Corporation (as defined in section 166);
(B)the impact of grants awarded under section 166; and (C)the outcome of participants in the program created under section 166.
(2)ReportThe Council shall prepare annual reports on the issues considered under paragraph (1) and submit such reports to the Corporation (as defined in section 101). (e)Personnel (1)Travel expensesThe members of the Council shall not receive compensation for the performance of services for the Council, but shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Council. Notwithstanding section 1342 of title 31, United States Code, the Secretary may accept the voluntary and uncompensated services of members of the Council.
(2)Detail of government employeesAny Federal Government employee may be detailed to the Council without reimbursement, and such detail shall be without interruption or loss of civil service status or privilege. (f)Permanent councilSection 14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Council.
(g)Authorization of appropriations
(1)In generalThere are authorized to be appropriated to the Council for each fiscal year such sums as may be necessary to carry out this section. (2)AvailabilityAny sums appropriated under the authorization contained in this subsection shall remain available, without fiscal year limitation, until expended..
(b)Excluding corps member allowance and awards from gross income
(1)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 112 the following new section:  113.Amounts received from Civilian Conservation CorpsIn the case of an individual, gross income shall not include any amount received under a civilian conservation corps allowance or award under paragraphs (4) and (5) of section 166(i) of the National and Community Service Act of 1990..
(2)Clerical amendmentThe table of sections for part III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 112 the following new item:   Sec. 113. Amounts received from Civilian Conservation Corps.. (3)Effective dateThe amendments made by this subsection shall apply to taxable years ending after the date of the enactment of this Act.
(c)Conforming amendments
(1)ReferencesSections 151 (in the first sentence), 152(a), 159(c)(1)(C), 163(a), 164, and 165 (in the matter preceding paragraph (1)) of the National and Community Service Act of 1990 (42 U.S.C. 12611, 12612(a), 12619(c)(1)(C), 12623(a), 12624, and 12625) are amended by striking this subtitle and inserting this chapter. (2)Table of contentsThe table of contents for the National and Community Service Act of 1990 is amended in the items relating to subtitle E of title I—
(A)by striking the item relating to the heading for subtitle E and inserting the following:   Subtitle E—National Corps Chapter 1—National Civilian Community Corps; and (B)by adding at the end the following:


Chapter 2—Civilian Conservation Corps
Sec. 166. Civilian Conservation program.
Sec. 167. Corporation Advisory Council..
3.On-farm apprenticeship program
(a)DefinitionsIn this section: (1)ApprenticeThe term apprentice means an individual in an apprenticeship registered under the Act of August 16, 1937 (commonly known as the National Apprenticeship Act; 50 Stat. 664, chapter 663; 29 U.S.C. 50 et seq.).
(2)Apprenticeship costsThe term apprenticeship costs means the actual costs incurred by an agricultural business in employing an apprentice through the program, including— (A)wages paid to the apprentice (not including allowances that are funded through the Civilian Conservation Corps established under section 166 of the National and Community Service Act of 1990, as added by section 2 of this Act); 
(B)a reasonable allocation of fixed overhead expenses relating to the apprenticeship under the program; and  (C)incidental costs directly relating to the apprenticeship under the program. 
(3)ProgramThe term program means the agricultural workforce development program established under subsection (b). (4)SecretaryThe term Secretary means the Secretary of Agriculture.
(b)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall promulgate regulations to establish an agricultural workforce development program to provide incentives for agricultural businesses to employ apprentices, including employing participants in or applicants for the Civilian Conservation Corps established under section 166 of the National and Community Service Act of 1990, through partial reimbursement of the apprenticeship costs.  (c)RequirementsIn the regulations promulgated under subsection (b), the Secretary shall specify, at a minimum—
(1)the criteria for selecting an agricultural business for participation in the program, which shall include— (A)the ability of the agricultural business to effectively supervise an apprentice; and 
(B)the opportunity for an apprentice to obtain meaningful work experience through the apprenticeship; (2)the process and timeline for selecting agricultural businesses and apprentices that are qualified to participate in the program;
(3)the accounting requirements for tracking apprenticeship costs under the program; and (4)the process for an agricultural business to seek reimbursements for apprenticeship costs under the program.
(d)ReimbursementsUnder the program, the Secretary shall reimburse an agricultural business in an amount equal to not more than 50 percent of apprenticeship costs. (e)LimitationAn agricultural business may not be reimbursed under the program for the apprenticeship costs of more than 3 apprentices for any 1 fiscal year. 
(f)ConstructionNothing in this section shall be construed to change the status of an individual participating in the Civilian Conservation Corps established under section 101(30)(B) of the National and Community Service Act of 1990 (42 U.S.C. 12511(30)(B)) for purposes of chapter 2 of subtitle E of title I of that Act, as added by section 2 of this Act.  4.Skilled trade nondisplacementSection 177(b)(3)(A) of the National and Community Service Act of 1990 (42 U.S.C. 12637(b)(3)(A)) is amended by striking employee. and inserting employee, including any employee whose duties require that employee to have passed a trade examination in the skilled trades..

